United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1344
                                   ___________

United States,                          *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Jahmal Green, also known as             *
Cheeseburger,                           * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 7, 2007
                                Filed: December 13, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Jahmal Green pleaded guilty to distributing .69 grams of a mixture or substance
containing a detectable amount of cocaine base (crack cocaine) within 1,000 feet of
a protected location after having been previously convicted of one or more felony
drug offenses, in violation of 21 U.S.C. §§ 841(a)(1), 851, and 860(a). The district
court1 sentenced Green to a mandatory term of life in prison because he had two or
more prior convictions for felony drug offenses. See 21 U.S.C. § 841(b)(1)(A) (if any


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
person violates § 860 after two or more convictions for felony drug offenses, that
person shall be sentenced to mandatory term of life imprisonment). On appeal,
Green’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967). For the reasons discussed below, we grant counsel’s
motion and affirm.

       Counsel argues that the district court erred in accepting Green’s guilty plea
because he did not fully understand that the plea would result in a mandatory sentence
of life in prison. In a pro se appellate filing, Green also contends that he did not
understand his plea. Additionally, he challenges his life sentence, claiming that his
previous drug offenses were “minor,” and asserts that his attorney incorrectly advised
him to plead guilty.

       We conclude that Green cannot first challenge his guilty plea in a direct
criminal appeal. See United States v. Villareal-Amarillas, 454 F.3d 925, 932 (8th Cir.
2006) (if defendant fails to attempt to withdraw guilty plea in district court, claim that
guilty plea was not knowing and intelligent is not cognizable on appeal), cert. denied,
127 S. Ct. 989 (2007). We also conclude that the district court did not commit error,
plain or otherwise, when it sentenced Green to life in prison based on his previous
felony drug offenses. See 21 U.S.C. § 802(44) (“felony drug offense” means federal
or state offense that prohibits or restricts conduct relating to drugs and is punishable
by imprisonment for more than one year); United States v. Patterson, 481 F.3d 1029,
1034 (8th Cir. 2007) (failure to raise issue at sentencing results in plain-error review
on appeal). Finally, to the extent Green is claiming ineffective assistance of counsel,
we decline to review his claim in this direct appeal. See United States v. Ramirez-
Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (declining to review ineffective
assistance of counsel claim on direct appeal; claim is more properly raised in separate
motion under 28 U.S.C. § 2255).




                                           -2-
      After carefully reviewing the record in accordance with Penson v. Ohio, 488
US. 75 (1988), we have found no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw and we affirm.
                     ______________________________




                                       -3-